 
Exhibit 10.1


VALVOLINE INC.
EMPLOYEE STOCK PURCHASE PLAN


 
1.    Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Companies with an opportunity to purchase Common Stock
through accumulated Contributions. The Company’s intends for the Plan to qualify
as an “employee stock purchase plan” under Section 423 of the Code. Accordingly,
the Plan will be construed so as to extend and limit Plan participation in a
uniform and nondiscriminatory basis consistent with the requirements of
Section 423 of the Code.
 
2.    Definitions.
 
(a)    “Administrator” means the Board or any Committee designated by the Board
to administer the Plan pursuant to Section 14.
 
(b)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards and the related issuance of shares of Common Stock under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, and
any stock exchange or quotation system on which the Common Stock is listed or
quoted.
 
(c)    “Board” means the Board of Directors of the Company.
 
(d)    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
(e)    “Committee” means the Compensation Committee of the Board.
 
(f)    “Common Stock” means the common stock of the Company.
 
(g)    “Company” means Valvoline Inc., a Kentucky corporation, or any successor
thereto.
 
(h)    “Compensation” shall be defined from time to time by the Committee in its
sole discretion with respect to any Offering Period. Except as otherwise defined
by the Committee from time to time in its sole discretion, “Compensation” means
the pre-tax regular base wages paid to such Eligible Employee by the Company or
a Designated Company prior to reductions for pre-tax contributions made to plan
or salary reduction contributions to a plan excludable from income under
Sections 125 or 402(g) of the Code. Except as otherwise determined by the
Committee, “Compensation” does not include: (1) any bonuses or commissions,
(2) overtime pay, (3) any amounts contributed by the Company or a Designated
Company to any pension plan, (4) any automobile or relocation allowances (or
reimbursement for any such expenses), (5) any amounts realized from the exercise
of any stock options or other equity incentive awards, (6) any amounts paid by
the Company or a Designated Company for other fringe benefits, such as health
and welfare, hospitalization and group life insurance benefits, or perquisites,
or paid in lieu of such benefits, or (7) other similar forms of extraordinary
compensation.
 
(i)    “Contributions” means the payroll deductions used to fund the exercise of
options granted pursuant to the Plan.
 
(j)    “Designated Company” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan. As of the Effective Date, the Company and the
Subsidiaries listed on Exhibit A hereto are Designated Companies.
 

--------------------------------------------------------------------------------

 
(k)    “Designated Percent” means the percentage of Fair Market Value determined
by the Administrator for purposes of determining the Purchase Price.
 
(l)    “Effective Date” means the date that the Company’s stockholders approve
the Plan.
 
(m)  “Eligible Employee” means any individual who is an employee providing
services to the Company or a Designated Company, unless any such employee is
specifically excluded by the Administrator from participation. The
Administrator, in its discretion, from time to time may, prior to an Offering
Date for all options to be granted on such Offering Date in an Offering,
determine (on a uniform and nondiscriminatory basis or as otherwise permitted by
Treasury Regulation Section 1.423-2) that the definition of Eligible Employee
will or will not include an individual if he or she: (i) has not completed at
least two (2) years of service since his or her last hire date (or such lesser
period of time as may be determined by the Administrator in its discretion),
(ii) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion),
(iii) customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), or (iv) is a highly compensated employee within the meaning of
Section 414(q) of the Code, provided the exclusion is applied with respect to
each Offering in an identical manner to all highly compensated individuals of
the Employer whose employees are participating in that Offering. Each exclusion
shall be applied with respect to an Offering in a manner complying with U.S.
Treasury Regulation Section 1.423-2(e)(2)(ii).
 
(n)    “Employer” means the employer of the applicable Eligible Employee(s).
 
(o)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, including the rules and regulations promulgated thereunder.
 
(p)    “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the closing sales price for the Common Stock as quoted on
the New York Stock Exchange on the date of determination (or the closing bid, if
no sales were reported), as reported in The Wall Street Journal or such other
source as the Administrator deems reliable Notwithstanding the foregoing, if the
determination date for the Fair Market Value occurs on a weekend or holiday, the
Fair Market Value will be the price as determined in accordance with the
above on the immediately preceding business day, unless otherwise determined by
the Administrator.
 
(q)    “Holding Period” has the meaning set forth in Section 9(b) hereof.
 
(r)    “Maximum Share Amount” means the maximum number of Shares that a
Participant may purchase on any given Purchase Date, as determined by the
Committee in its sole discretion. Until specified otherwise by the Committee,
the Maximum Share Amount shall be 1,500.
 
(s)    “New Purchase Date” means a new Purchase Date if the Administrator
shortens any Offering Period then in progress.
 
(t)    “Offering” means an offer under the Plan of an option that may be
exercised during an Offering Period.
 
(u)    “Offering Date” means the first Trading Day of each Offering Period.
 
(v)    “Offering Periods” means the period of time during which offers to
purchase Common Stock are outstanding under the Plan. The Committee shall
determine the length of each Offering Period, which need not be uniform;
provided that no Offering Period shall exceed twenty-seven (27) months in
length. No voluntary payroll deductions shall be solicited until after the
effective date of a registration statement on Form S-8 filed under the
Securities Act of 1933, as amended, covering the shares to be issued under the
Plan.
 
2

--------------------------------------------------------------------------------

 
(w)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(x)    “Participant” means an Eligible Employee that participates in the Plan.
 
(y)    “Plan” means this Valvoline Inc. Employee Stock Purchase Plan.
 
(z)    “Purchase Date” means the last Trading Day of the Offering Period.
 
(aa)    “Purchase Price” means the Designated Percent of the Fair Market Value
of a share of Common Stock on the Offering Date or on the Purchase Date,
whichever is lower. Unless otherwise determined by the Administrator, the
Designated Percent for purposes of the foregoing sentence is eighty-five percent
(85%). The Administrator may change the Designated Percent for any Offering
Period but in no event shall the Designated Percent be less than eighty-five
percent (85%).
 
(bb)    “Securities Act” means the Securities Act of 1933, as amended from time
to time.
 
(cc)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(dd)    “Trading Day” means a day on which the New York Stock Exchange is open
for trading.
 
(ee)    “U.S. Treasury Regulations” means the Treasury regulations of the Code.
Reference to a specific Treasury Regulation or Section of the Code shall include
such Treasury Regulation or Section, any valid regulation promulgated under such
Section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such Section or regulation.
 
3.    Eligibility.
 
(a)    Offering Periods. Any Eligible Employee on a given Offering Date will be
eligible to participate in the Plan, subject to the requirements of Section 5.
 
(b)    Limitations. Any provisions of the Plan to the contrary notwithstanding,
no Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company or any Parent
or Subsidiary of the Company and/or hold outstanding options to purchase such
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars
($25,000) worth of stock (determined at the Fair Market Value of the stock at
the time such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with Section 423 of the
Code and the regulations thereunder.
 
 
3

--------------------------------------------------------------------------------

 
4.    Offering Periods. The Administrator will have the power to change the
duration of Offering Periods (including the commencement dates thereof) without
stockholder approval. Any such change shall be announced prior to the scheduled
beginning of the first Offering Period to be affected thereafter.
 
5.    Participation. An Eligible Employee may participate in the Plan by
(i) submitting to the Company’s stock administration office (or its designee),
on or before a date determined by the Administrator prior to an applicable
Offering Date, a properly completed subscription agreement authorizing
Contributions in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other enrollment procedure determined by the
Administrator.
 
6.    Contributions.
 
(a)    At the time a Participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have Contributions made on each pay day during the Offering
Period in an amount not exceeding fifteen percent (15%) of the Compensation
which he or she receives on each pay day during the Offering Period. A
Participant’s subscription agreement will remain in effect for successive
Offering Periods unless terminated as provided in Section 10 hereof.
 
(b)    Payroll deductions for a Participant will commence on the first pay day
following the Offering Date and will end on the last pay day prior to the
Purchase Date of such Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Section 10 hereof.
 
(c)    All Contributions made for a Participant will be credited to his or her
account under the Plan and Contributions will be made in whole percentages only.
 
(d)    A Participant may discontinue his or her participation in the Plan as
provided in Section 10. A Participant may decrease (but not increase) the rate
of his or her Contributions during an Offering Period by delivery of a
subscription agreement to the Administrator or its designee; provided, however,
that a Participant may make such a change only once per Offering Period. The
change will become effective as soon as administratively practicable after
receipt.
 
(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a Participant’s Contributions
may be decreased to zero percent (0%) at any time during an Offering Period.
Subject to Section 423(b)(8) of the Code, Contributions will recommence at the
rate originally elected by the Participant effective as of the beginning of the
first Offering Period scheduled to end in the following calendar year, unless
terminated by the Participant as provided in Section 10.
 
(f)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Common Stock issued under the Plan is disposed of (or any
other time that a taxable event related to the Plan occurs), the Participant
must make adequate provision for the Company’s or Employer’s federal, state,
local or any other tax liability, if any, which arise upon the exercise of the
option or the disposition of the Common Stock (or any other time that a taxable
event related to the Plan occurs). At any time, the Company or the Employer may,
but will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company or the Employer to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the Eligible Employee. In addition, the Company
or the Employer may, but will not be obligated to, withhold from the proceeds of
the sale of Common Stock or any other method of withholding the Company or the
Employer deems appropriate to the extent permitted by U.S. Treasury
Regulation Section 1.423-2(f).
 
 
4

--------------------------------------------------------------------------------

 
7.    Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period will be granted an
option to purchase on each Purchase Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of Common Stock determined
by dividing such Eligible Employee’s Contributions accumulated during such
Offering Period prior to such Purchase Date and retained in the Eligible
Employee’s account as of the Purchase Date by the applicable Purchase Price;
provided that in no event will an Eligible Employee be permitted to purchase
during each Offering Period more than the Maximum Share Amount and provided
further that such purchase will be subject to the limitations set forth in
Sections 3(b) and 13. The Eligible Employee may accept the grant of such option
by electing to participate in the Plan in accordance with the requirements of
Section 5. The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that an Eligible Employee may purchase during each Offering Period.
Exercise of the option will occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10. The option will expire on the
last day of the Offering Period.
 
8.    Exercise of Option.
 
(a)    Unless a Participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Purchase Date, and the maximum number of full shares
subject to the option will be purchased for such Participant at the applicable
Purchase Price with the accumulated Contributions from his or her account;
provided that in no event will an Eligible Employee be permitted to purchase
during each Offering Period more than the Maximum Share Amount and provided
further that such purchase will be subject to the limitations set forth in
Sections 3(b) and 13. No fractional shares of Common Stock will be purchased.
Any Contributions accumulated in a Participant’s account which are not
sufficient to purchase a full share will be refunded to the Participant, without
interest. During a Participant’s lifetime, a Participant’s option to purchase
shares hereunder is exercisable only by him or her.
 
(b)    In the event that the number of shares of Common Stock to be purchased by
all Participants in any Offering Period exceeds the number of shares of Common
Stock then available for issuance under the Plan, (i) the Company shall make a
pro rata allocation of the remaining shares of Common Stock in as uniform a
manner as shall be practicable and as the Committee shall, in its sole
discretion, determine to be equitable and (ii) all funds not used to purchase
shares of Common Stock on the Purchase Date shall be returned, without interest
to the Participants.
 
9.    Delivery; Holding Period.
 
(a)    As soon as reasonably practicable after each Purchase Date on which a
purchase of shares of Common Stock occurs, the Company will arrange the delivery
to each Participant of the shares purchased upon exercise of his or her option
in a form determined by the Administrator (in its sole discretion) and pursuant
to rules established by the Administrator. The Company may permit or require
that shares be deposited directly with a broker designated by the Company or to
a designated agent of the Company, and the Company may utilize electronic or
automated methods of share transfer. The Company may require that shares be
retained with such broker or agent for a designated period of time and/or may
establish other procedures to permit tracking of disqualifying dispositions of
such shares. No Participant will have any voting, dividend, or other stockholder
rights with respect to shares of Common Stock subject to any option granted
under the Plan until such shares have been purchased and delivered to the
Participant as provided in this Section 9.
 
(b)    Unless otherwise determined by the Administrator, Participants are
required to hold shares of Common Stock acquired under the Plan for the one-year
period after the Purchase Date (the “Holding Period”). During the Holding
Period, a Participant may not sell or transfer shares of Common Stock acquired
under the Plan.
 
5

--------------------------------------------------------------------------------

 
10.    Withdrawal.
 
(a)    A Participant may withdraw all but not less than all the Contributions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by (i) submitting to the Company’s stock
administration office (or its designee) a written notice of withdrawal in the
form determined by the Administrator for such purpose (which may be similar to
the form attached hereto as Exhibit B), or (ii) following an electronic or other
withdrawal procedure determined by the Administrator. All of the Participant’s
Contributions credited to his or her account will be paid to such Participant
promptly after receipt of notice of withdrawal and such Participant’s option for
the Offering Period will be automatically terminated, and no further
Contributions for the purchase of shares will be made for such Offering Period.
If a Participant withdraws from an Offering Period, Contributions will not
resume at the beginning of the succeeding Offering Period, unless the
Participant re-enrolls in the Plan in accordance with the provisions of
Section 5.
 
(b)    A Participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan that may
hereafter be adopted by the Company or in succeeding Offering Periods that
commence after the termination of the Offering Period from which the Participant
withdraws.
 
11.    Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the Contributions credited to such Participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such Participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
Participant’s option will be automatically terminated. Unless determined
otherwise by the Administrator in a manner that is permitted by, and compliant
with, Section 423 of the Code, a Participant whose employment transfers between
entities through a termination with an immediate rehire (with no break in
service) by the Company or a Designated Company shall not be treated as
terminated under the Plan.
 
12.    Interest. No interest will accrue on the Contributions of a Participant
in the Plan.
 
13.    Stock. Subject to adjustment as provided in Section 19 hereof, the
maximum number of shares of Common Stock that will be made available for sale
under the Plan will be 2,000,000 shares of Common Stock.
 
14.    Administration. Unless otherwise designated by the Board, the Committee
shall serve as the Administrator. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to designate separate Offerings under the Plan, to designate Subsidiaries as
participating in the Plan, to determine eligibility, to adjudicate all disputed
claims filed under the Plan and to establish such procedures that it deems
necessary for the administration of the Plan. Without limiting the generality of
the foregoing, the Administrator is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of Contributions, making of Contributions to the Plan, establishment of
bank or trust accounts to hold Contributions, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates that vary with applicable local requirements.
Every finding, decision and determination made by the Administrator will, to the
full extent permitted by law, be final and binding upon all parties. With
respect to employees of the Company or any entity that, directly or indirectly,
is controlled by the Company, and any entity in which the Company has a
significant equity interest, in either case as determined by the Committee, who
reside or work outside the United States of America, the Committee may, in its
sole discretion, amend the terms of the Plan with respect to such employees in
order to conform such terms with the provisions of local law, and the Committee
may, where appropriate, establish one or more plans or sub-plans to reflect such
amended or varied provisions.
 
6

--------------------------------------------------------------------------------

 
15.    Designation of Beneficiary.
 
(a)    If permitted by the Administrator, a Participant may file a designation
of a beneficiary who is to receive any shares of Common Stock and cash, if any,
from the Participant’s account under the Plan in the event of such Participant’s
death subsequent to an Purchase Date on which the option is exercised but prior
to delivery to such Participant of such shares and cash. In addition, if
permitted by the Administrator, a Participant may file a designation of a
beneficiary who is to receive any cash from the Participant’s account under the
Plan in the event of such Participant’s death prior to exercise of the option.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent will be required for such designation to be effective.
 
(b)    Such designation of beneficiary may be changed by the Participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company will deliver such shares and/or cash to the executor or administrator of
the estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
 
(c)    All beneficiary designations will be in such form and manner as the
Administrator may designate from time to time.
 
16.    Transferability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
 
17.    Use of Funds. The Company may use all Contributions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions. Until shares of Common Stock are
issued, Participants will only have the rights of an unsecured creditor with
respect to the Plan.
 
18.    Reports. Individual accounts will be maintained for each Participant in
the Plan. Statements of account will be given to participating Eligible
Employees at least annually, which statements will set forth the amounts of
Contributions, the Purchase Price, the number of shares of Common Stock
purchased and the remaining cash balance, if any.
 
19.    Adjustments; Dissolution or Liquidation; Corporate Transactions.
 
(a)    Adjustments. In the event of a stock dividend, stock split or combination
of shares, recapitalization or other change in the Company’s capitalization, or
other distribution with respect to holders of the Company’s Common Stock other
than normal cash dividends, an automatic adjustment shall be made in the number
and kind of shares as to which outstanding options then unexercised shall be
exercisable, in the available shares set forth in Section 13, and in the
Purchase Period limit under Section 7, so that the proportionate interest of the
Participants shall be maintained as before the occurrence of such event;
provided, however, that in no event shall any adjustment be made that would
cause any option to fail to qualify as an option pursuant to an employee stock
purchase plan within the meaning of Section 423 of the Code.
 
7

--------------------------------------------------------------------------------

 
(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Purchase Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Purchase Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each Participant in writing or electronically, prior to the New Purchase Date,
that the Purchase Date for the Participant’s option has been changed to the New
Purchase Date and that the Participant’s option will be exercised automatically
on the New Purchase Date, unless prior to such date the Participant has
withdrawn from the Offering Period as provided in Section 10 hereof.
 
(c)    Certain Corporate Transactions. In the event of a reorganization, merger,
or consolidation of the Company with one or more corporations in which the
Company is not the surviving corporation (or survives as a direct or indirect
subsidiary of such other constituent corporation or its parent), or upon a sale
of substantially all of the property or stock of the Company to another
corporation, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Purchase Date on which
such Offering Period shall end. The New Purchase Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each Participant in writing or electronically prior to the New Purchase
Date, that the Purchase Date for the Participant’s option has been changed to
the New Purchase Date and that the Participant’s option will be exercised
automatically on the New Purchase Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.
 
20.    Amendment or Termination.
 
(a)    The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
the outstanding Offering Period either immediately or upon completion of the
purchase of shares of Common Stock on the next Purchase Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit the Offering Period to expire in accordance
with its terms (and subject to any adjustment pursuant to Section 19). If the
Offering Period is terminated prior to expiration, all amounts then credited to
Participants’ accounts that have not been used to purchase shares of Common
Stock will be returned to the Participants (without interest thereon) as soon as
administratively practicable.
 
(b)    Without Participant consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, designate
separate Offerings, limit the frequency and/or number of changes in the amount
withheld during an Offering Period, permit Contributions in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed Contribution elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with Contribution amounts, and
establish such other limitations or procedures as the Administrator determines
in its sole discretion advisable that are consistent with the Plan.
 
8

--------------------------------------------------------------------------------

 
(c)    Without limiting the foregoing, in the event the Administrator determines
that the ongoing operation of the Plan may result in unfavorable financial
accounting consequences, the Administrator may, in its discretion and, to the
extent necessary or desirable, modify, amend or terminate the Plan to reduce or
eliminate such accounting consequence including, but not limited to:
 

(i)
amending the Plan to conform with the safe harbor definition under the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor thereto), including with respect to an Offering Period underway at the
time;

 

(ii)
altering the Purchase Price for any Offering Period including an Offering Period
underway at the time of the change in Purchase Price;

 

(iii)
shortening any Offering Period by setting a New Purchase Date, including an
Offering Period underway at the time of the Administrator action;

 

(iv)
reducing the maximum percentage of Compensation a Participant may elect to set
aside as Contributions; and

 

(v)
reducing the maximum number of Shares a Participant may purchase during any
Offering Period.

 
Such modifications or amendments will not require stockholder approval or the
consent of any Plan Participants.
 
21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
 
22.    Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and will be further subject to the approval of
counsel for the Company with respect to such compliance. As a condition to the
exercise of an option, the Company may require the person exercising such option
to represent and warrant at the time of any such exercise that the shares are
being purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned applicable provisions of
law.
 
23.    Code Section 409A. The Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Administrator determines that an
option granted under the Plan may be subject to Code Section 409A or that any
provision in the Plan would cause an option under the Plan to be subject to Code
Section 409A, the Administrator may amend the terms of the Plan and/or of an
outstanding option granted under the Plan, or take such other action the
Administrator determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding option or future option that
may be granted under the Plan from or to allow any such options to comply with
Code Section 409A, but only to the extent any such amendments or action by the
Administrator would not violate Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Administrator with respect thereto. The Company
makes no representation that the option to purchase Common Stock under the Plan
is compliant with Code Section 409A.
 
9

--------------------------------------------------------------------------------

 
24.    Term of Plan. The Plan will be effective as of the Effective Date and
will continue in effect through the tenth (10th) anniversary thereof, unless
sooner terminated under Section 20.
 
25.    Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
 
26.    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Kentucky (except its choice-of-law provisions).
 
27.    No Right to Employment. Participation in the Plan by a Participant shall
not be construed as giving a Participant the right to be retained as an employee
of the Company or a Subsidiary. Furthermore, the Company or a Subsidiary may
dismiss a Participant from employment at any time, free from any liability or
any claim under the Plan.
 
28.    Severability. If any provision of the Plan is or becomes or is deemed to
be invalid, illegal, or unenforceable for any reason in any jurisdiction or as
to any Participant, such invalidity, illegality or unenforceability shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as to such jurisdiction or Participant as if the invalid, illegal or
unenforceable provision had not been included.
 
29.    Compliance with Applicable Laws. The terms of this Plan are intended to
comply with all Applicable Laws and will be construed accordingly.
 
**************


 
 
 
 
10

--------------------------------------------------------------------------------

 
The foregoing is hereby acknowledged as being the Valvoline Inc. Employee Stock
Purchase Plan as adopted and approved by the Board on November 14, 2017 and by
the Company’s stockholders on January 31, 2018.
 

 
VALVOLINE INC.
                   
By:
/s/ Brad Patrick
   
Its:
Chief People and Communications Officer
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
EXHIBIT A
 
VALVOLINE INC.
EMPLOYEE STOCK PURCHASE PLAN
DESIGNATED COMPANIES
 

1.
Valvoline LLC







 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------





 
EXHIBIT B
 
VALVOLINE INC.
EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
 

   
____  Original Application
Offering Date:
____  Reduction in Payroll Deduction Rate
 

 
Capitalized terms used but not otherwise defined herein shall have the meaning
given to
such terms in the Valvoline Inc. Employee Stock Purchase Plan.
 
1.    I,                             , hereby elect to participate in the
Valvoline Inc. Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of Common Stock in accordance with this Employee Stock Purchase
Plan Subscription Agreement (the “Subscription Agreement”) and the Plan.
 
2.    I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (from 0 to 15%) during the Offering
Period in accordance with the Plan. (Please note that no fractional percentages
are permitted.)
 
3.    I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.
 
4.    I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan. The Company reserves the right to modify the
Plan and to impose other requirements on my participation in the Plan, on the
option and on any shares of Common Stock purchased under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons. I agree to be bound by such modifications regardless of whether notice
is given to me of such event, subject, in any case, to my right to withdrawal
from participation in the Plan. I further agree to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
 
5.    I hereby agree to be bound by the terms of the Plan and this Subscription
Agreement. The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.


Employee’s Tax ID Number:                                          
___________________

 
I ACKNOWLEDGE AND UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT INCLUDING ITS
APPENDICES AND MY PARTICIPATION IN THE PLAN WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS AFFIRMATIVELY TERMINATED BY ME.
                          
Dated:
   
Signature of Employee:
           

 
 
 

--------------------------------------------------------------------------------